DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
This is a nonfinal in response to an RCE filed on 02/08/2022. Claims 1-20 remain pending. Claims 1-2, 4, 6, 9, 13, and 18-19 have been amended. 
Information Disclosure Statement
The Information Disclosure Statement filed on 12/15/2021 has been considered. An initialed copy of the Form 1449 is enclosed herewith.
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-7, 9-10, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Gewecke et al (US 20190224853 A1) in view of Mizukami et al (US 20200371525 A1) and Konrardy et al (US 10579070 B1) (Hereinafter referred to as Gewecke, Mizukami, and Konrardy respectively).

Regarding Claim 1, Gewecke discloses a computer-implemented method that causes a robot to enact a performance (See at least Gewecke Paragraph 0047, a computer is used to cause a robot to portray a character which is interpreted as enacting a performance), the method comprising: 
determining an initial set of operations that the robot should execute to enact a first performance (See at least Gewecke Paragraphs 0094-0097, a behavioral response for the robot is determined based on the stimulus and personality profile), wherein each operation included in the initial set of operations is derived from a different in-character behavior associated with a first character (See at least Gewecke Paragraph 0094 and 0072, the response is determined using the social behaviors for that personality); 
…removing the at least one operation from the initial set of operations to generate a remaining set of available operations for enacting the first performance (See at least Gewecke Paragraph 0094, behaviors are eliminated from the library of social behaviors; the behaviors that are not eliminated from the social behaviors are interpreted as the remaining set of available operations), wherein the remaining set of available operations maintains a plurality of in-character behaviors such that the robot appears in-character while enacting the first performance even after the at least one operation has been removed (See at least Gewecke Paragraphs 0094 and 0072, the social behavior library/list are operations for a specific personality that the robot is enacting);
determining a first operation included in the remaining set of available operations that the robot should execute (See at least Gewecke Paragraph 0094, a response is selected)); and 
causing the robot to execute the first operation (See at least Gewecke Paragraph 0094, the driver executes the response).
Even though Gewecke teaches removing behaviors that can damage the robot, Gewecke fails to disclose determining a first degree to which a first subsystem included in a plurality of subsystems included in the robot is available when the robot enacts the first performance and removing the operation based on the status. 
However, Mizukami teaches these limitations (See at least Mizukami Paragraph 0247, a malfunction is detected in one of the actuators, which is interpreted as a first degree to which a first ; 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gewecke with Mizukami to remove the operation based on a first degree of one or more subsystems. Certain operations require certain subsystems. If a subsystem has malfunctioned, operating that subsystem may cause deterioration (See at least Mizukami Paragraph 0247). By removing the operation associated with the malfunctioning subsystem, the robot can prioritize self-preservation (See at least Mizukami Paragraphs 0247-0248), which would increase the safety of the system by preventing any further damage to the robot. 
	Modified Gewecke fails to disclose determining, based on the first degree, a metric indicating a second degree to which the robot can perform at least one operation that is included in the initial set of operations; 
determining that the metric meets a threshold criterion; 
in response to the metric meeting the threshold criterion, removing the at least one operation. 
However, Konrardy teaches determining, based on the first degree, a metric indicating a second degree to which the robot can perform at least one operation that is included in the initial set of operations (See at least Konrardy Column 36 lines 55- Column 37 line 9, based on a malfunction of a sensor or autonomous feature, which are interpreted as subsystems, the method determines the extent of damage, which is interpreted as a metric indicating a second degree, to determine if the autonomous vehicle, which is interpreted as a robot, can still travel the road, which is interpreted as performing an operation); 
determining that the metric meets a threshold criterion (See at least Konrardy Column 38 lines 20-45, the extent of damage is compared to a predetermined threshold); 
in response to the metric meeting the threshold criterion, removing the at least one operation (See at least Konrardy Column 37 lines 4-9 and Column 38 lines 20-45, the threshold indicates an acceptable level of operating and the extent of damage is used to determine if the autonomous vehicle is still road worthy, meaning if it is not, the vehicle cannot safely travel on the road, which is interpreted as removing an operation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gewecke with Konrardy to determine if a metric indicating a second degree meets a threshold, and removing the operation when the threshold is met. If a subsystem is malfunctioning, the method can evaluate the extent of damage to determine if the robot can still perform operations (See at least Konrardy Column 36 lines 55- Column 37 line 9). Doing this would increase the efficiency and safety of the method because the robot can still perform operations even if a subsystem is malfunctioning but not to the extent where the robot must stop performing operations (See at least Konrardy Column 37 lines 4-21), and the robot can be prevented from continuing operations if the extent of damage meets a threshold (See at least Konrardy Column 37 lines 4-9 and Column 38 lines 20-45). 

Regarding Claim 2, Gewecke fails to disclose the first degree indicates a failure of at least one subsystem included in the plurality of subsystems.
However, Mizukami teaches this limitation (See at least Mizukami Paragraph 0335, the malfunction is logged in an action failure log since the component does not operate as controlled).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gewecke with Mizukami to have the status indicate a failure in the 

Regarding Claim 3, Gewecke discloses removing the at least one operation from the initial set of operations comprises suppressing at least one operation included in the initial set of operations (See at least Gewecke Paragraph 0094, behaviors are eliminated from the library of social behaviors so they cannot be selected, which is interpreted as being suppressed).

Regarding Claim 4, Gewecke discloses removing the at least one operation from the initial set of operations comprises: 
…removing the first operation from the initial set of operations to generate the remaining set of available operations (See at least Gewecke Paragraph 0094, behaviors are eliminated from the library of social behaviors; the behaviors that are not eliminated from the social behaviors are interpreted as the remaining set of available operations).
Gewecke fails to disclose determining, based on at least one of the first degree or the metric, that a first subsystem included in the plurality of subsystems has failed; 
determining, based on a first set of dependencies, that a first operation included in the initial set of operations depends on the first subsystem.
However, Mizukami teaches determining, based on at least one of the first degree or the metric, that a first subsystem included in the plurality of subsystems has failed (See at least Mizukami Paragraph 0247, a malfunction is detected, which is interpreted as the first degree, in one of the actuators which are interpreted as subsystems; See at least Mizukami Paragraph 0335, the malfunction is logged in an action failure log since the component does not operate as controlled); 
determining, based on a first set of dependencies, that a first operation included in the initial set of operations depends on the first subsystem (See at least Mizukami Paragraph 0262, an action plan for the dog to run to the user when being called is interpreted as the first operation in the initial set of operations; See at least Mizukami Paragraph 0107, the actuator drives the movable arms).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gewecke with Mizukami to have the status indicate a failure in the subsystem, and to determine that an operation depends on the first subsystem. Certain operations require certain subsystems. A failure in the subsystem can cause the subsystem to not operate as controlled (See at least Mizukami Paragraph 0335). If a subsystem has failed, operating that subsystem may cause deterioration (See at least Mizukami Paragraph 0247). By identifying the failure of the subsystem, the robot can increase its operability and safety by removing the operation associated with the failed subsystem and only operating subsystems that operate as controlled.

Regarding Claim 5, Gewecke discloses determining the first operation included in the remaining set of available operations that the robot should execute comprises determining that a priority metric associated with the first operation exceeds any priority metric associated with any other operation included in the remaining set of available operations (See at least Gewecke Paragraphs 0094 and 0059, behaviors are eliminated from the library of social behaviors; the behaviors that are not eliminated from the social behaviors are interpreted as the remaining set of available operations; Certain behaviors have a higher priority than others, which leads to the robot performing those behaviors over the ones with a lower priority).

Regarding Claim 6, Gewecke fails to disclose generating one or more statuses in response to failure of the first subsystem included in the plurality of subsystems to generate a set of updated statuses; 
updating the remaining set of available operations based on the set of updated statuses to generate an updated set of available operations; 
determining that the updated set of available operations does not include any available operations; and 
executing an emergency protocol to cause the robot to stop enacting the first performance, wherein the emergency protocol is not derived from any behavior associated with the first character .
However, Mizukami teaches generating one or more statuses in response to failure of the first subsystem included in the plurality of subsystems to generate a set of updated statuses (See at least Mizukami Paragraphs 0247-0248, the actuator being severely damaged causes the robot to prioritize self-preservation; See at least Mizukami Paragraph 0335, the malfunction is logged in an action failure log which is interpreted as generating one or more statuses); 
updating the remaining set of available operations based on the set of updated statuses to generate an updated set of available operations (See at least Mizukami Paragraphs 0247-0248, the actuator being severely damaged causes the robot to prioritize self-preservation operations); 
determining that the updated set of available operations does not include any available operations (See at least Mizukami Paragraph 0242 and Fig. 21, the user is not detected so there is no operations for the dog to perform); and 
executing an emergency protocol to cause the robot to stop enacting the first performance (See at least Mizukami Paragraph 0242 and Figure 21, the robot stops its operation and prioritizes replenishment of charging power, which is interpreted as an emergency protocol), wherein the emergency protocol is not derived from any behavior associated with the first character (See at least Mizukami Paragraph 0242, the robot is charging its electrical power which dogs do not do).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gewecke with Mizukami to have the robot execute an emergency 

Regarding Claim 7, Gewecke discloses identifying a first interactive element with which the robot is configured to interact (See at least Gewecke Paragraph 0018, the robot identifies a person it is interacting with); 
establishing communications with the first interactive element (See at least Gewecke Paragraph 0014 and 0018, the robot and a person communicate with each other); 
determining a set of interactions between the robot and the first interactive element based on the communications with the first interactive element (See at least Gewecke Paragraph 0014, the robot determines how to interact with the person based on their personality; See at least Gewecke Paragraph 0018, the robot generates a profile with the people it interacts with); and 
executing a first interaction included in the set of interactions with the first interactive element (See at least Gewecke Paragraph 0014, the robot communicates in a manner that is associated with the person’s personality), wherein the first interaction includes at least one operation included in the remaining set of available operations (See at least Gewecke Paragraph 0094, behaviors are eliminated from the library of social behaviors; the behaviors that are not eliminated from the social behaviors are interpreted as the remaining set of available operations; See at least Gewecke Paragraph 0014, since the robot is communicating with the person, that operation has not been eliminated).

Regarding Claim 9, Gewecke discloses a robot system configured to enact a performance (See at least Gewecke Paragraph 0047, a computer is used to cause a robot to portray a character which is interpreted as enacting a performance), including: 
one or more memories storing at least one software module (See at least Gewecke Paragraph 0138); and
one or more processors (See at least Gewecke Paragraph 0137) that, upon executing the at least one software module, are configured to perform the steps of:
determining an initial set of operations that the robot should execute to enact a first performance (See at least Gewecke Paragraphs 0094-0097, a behavioral response for the robot is determined based on the stimulus and personality profile), wherein each operation included in the initial set of operations is derived from a different in-character behavior associated with a first character (See at least Gewecke Paragraph 0094 and 0072, the response is determined using the social behaviors for that personality); 
…removing at least one operation from the initial set of operations to generate a remaining set of available operations for enacting the first performance (See at least Gewecke Paragraph 0094, behaviors are eliminated from the library of social behaviors; the behaviors that are not eliminated from the social behaviors are interpreted as the remaining set of available operations), wherein the remaining set of available operations maintains a plurality of in-character behaviors such that the robot appears in-character while enacting the first performance even after the at least one operation has been removed (See at least Gewecke Paragraphs 0094 and 0072, the social behavior library/list are operations for a specific personality that the robot is enacting);
determining a first operation included in the remaining set of available operations that the robot should execute (See at least Gewecke Paragraph 0094, a response is selected)); and 
causing the robot to execute the first operation (See at least Gewecke Paragraph 0094, the driver executes the response).
Even though Gewecke teaches removing behaviors that can damage the robot, Gewecke fails to disclose Even though Gewecke teaches removing behaviors that can damage the robot, Gewecke fails to disclose determining a first degree to which a first subsystem included in a plurality of subsystems included in the robot is available when the robot enacts the first performance and removing the operation based on the status. 
However, Mizukami teaches these limitations (See at least Mizukami Paragraph 0247, a malfunction is detected in one of the actuators, which is interpreted as a first degree to which a first subsystem is available; See at least Mizukami Paragraphs 0247-0248, based on the malfunction, the system can prioritize self-preservation operations; See at least Mizukami Paragraphs 0251-0255, instead of rushing to the user, the robot prioritizes self-preservation and moves its head and eyes; Since the robot no longer rushes to the user, that operation has been interpreted as removed); 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gewecke with Mizukami to remove the operation based on a first degree of one or more subsystems. Certain operations require certain subsystems. If a subsystem has malfunctioned, operating that subsystem may cause deterioration (See at least Mizukami Paragraph 0247). By removing the operation associated with the malfunctioning subsystem, the robot can prioritize self-preservation (See at least Mizukami Paragraphs 0247-0248), which would increase the safety of the system by preventing any further damage to the robot. 
	Modified Gewecke fails to disclose determining, based on the first degree, a metric indicating a second degree to which the robot can perform at least one operation that is included in the initial set of operations; 
determining that the metric meets a threshold criterion; 
in response to the metric meeting the threshold criterion, removing the at least one operation. 
However, Konrardy teaches determining, based on the first degree, a metric indicating a second degree to which the robot can perform at least one operation that is included in the initial set of operations (See at least Konrardy Column 36 lines 55- Column 37 line 9, based on a malfunction of a sensor or autonomous feature, which are interpreted as subsystems, the method determines the extent of damage, which is interpreted as a metric indicating a second degree, to determine if the autonomous vehicle, which is interpreted as a robot, can still travel the road, which is interpreted as performing an operation); 
determining that the metric meets a threshold criterion (See at least Konrardy Column 38 lines 20-45, the extent of damage is compared to a predetermined threshold); 
in response to the metric meeting the threshold criterion, removing the at least one operation (See at least Konrardy Column 37 lines 4-9 and Column 38 lines 20-45, the threshold indicates an acceptable level of operating and the extent of damage is used to determine if the autonomous vehicle is still road worthy, meaning if it is not, the vehicle cannot safely travel on the road, which is interpreted as removing an operation). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gewecke with Konrardy to determine if a metric indicating a second degree meets a threshold, and removing the operation when the threshold is met. If a subsystem is malfunctioning, the system can evaluate the extent of damage to determine if the robot can still perform operations (See at least Konrardy Column 36 lines 55- Column 37 line 9). Doing this would increase the efficiency and safety of the system because the robot can still perform operations even if a subsystem is malfunctioning but not to the extent where the robot must stop performing operations (See at least Konrardy Column 37 lines 4-21), and the robot can be prevented from 

Regarding Claim 10, Gewecke discloses identifying a first interactive element with which the robot is configured to interact (See at least Gewecke Paragraph 0018, the robot identifies a person it is interacting with); 
establishing communications with the first interactive element (See at least Gewecke Paragraph 0014 and 0018, the robot and a person communicate with each other); 
determining a set of interactions between the robot and the first interactive element based on the communications with the first interactive element (See at least Gewecke Paragraph 0014, the robot determines how to interact with the person based on their personality; See at least Gewecke Paragraph 0018, the robot generates a profile with the people it interacts with); and 
executing a first interaction included in the set of interactions with the first interactive element (See at least Gewecke Paragraph 0014, the robot communicates in a manner that is associated with the person’s personality), wherein the first interaction includes at least one operation included in the remaining set of available operations (See at least Gewecke Paragraph 0094, behaviors are eliminated from the library of social behaviors; the behaviors that are not eliminated from the social behaviors are interpreted as the remaining set of available operations; See at least Gewecke Paragraph 0014, since the robot is communicating with the person, that operation has not been eliminated).

Regarding Claim 16, Gewecke discloses the step of executing the first interaction with the first interactive element comprises: 
generating a first target that indicates a first location to where the robot should navigate prior to executing the first interaction (See at least Gewecke Paragraph 0074 and Figure 4, the stimulus set “412” is paired with the response set “420”; the response set includes the robot moving closer or away ; 
generating a second target that indicates a second location to where the robot should direct a head portion of the robot when executing the first interaction (See at least Gewecke Paragraph 0104, the robot’s head faces the user); 
generating a set of interaction methods associated with executing the first interaction (See at least Gewecke Paragraph 0014, the robot determines how to interact with the person based on their personality; See at least Gewecke Paragraph 0018, the robot generates a profile with the people it interacts with); and 
performing at least one operation associated with a first interaction method included in the set of interaction methods (See at least Gewecke Paragraph 0014, the robot communicates in a manner that is associated with the person’s personality).

Regarding Claim 18, Gewecke discloses one or more non-transitory computer-readable media (See at least Gewecke Paragraph 0132) that, when executed by one more processors (See at least Gewecke Paragraph 0137), cause a robot to enact a performance (See at least Gewecke Paragraph 0047, a computer is used to cause a robot to portray a character which is interpreted as enacting a performance), by performing the steps of: 
determining an initial set of operations that the robot should execute to enact a first performance (See at least Gewecke Paragraphs 0094-0097, a behavioral response for the robot is determined based on the stimulus and personality profile), wherein each operation included in the initial set of operations is derived from a different in-character behavior associated with a first character (See at least Gewecke Paragraph 0094 and 0072, the response is determined using the social behaviors for that personality); 
…removing at least one operation from the initial set of operations to generate a remaining set of available operations for enacting the first performance (See at least Gewecke Paragraph 0094, behaviors are eliminated from the library of social behaviors; the behaviors that are not eliminated from the social behaviors are interpreted as the remaining set of available operations), wherein the remaining set of available operations maintains a plurality of in-character behaviors such that the robot appears in-character while enacting the first performance even after the at least one operation has been removed (See at least Gewecke Paragraphs 0094 and 0072, the social behavior library/list are operations for a specific personality that the robot is enacting);
determining a first operation included in the remaining set of available operations that the robot should execute (See at least Gewecke Paragraph 0094, a response is selected)); and 
causing the robot to execute the first operation (See at least Gewecke Paragraph 0094, the driver executes the response).
Even though Gewecke teaches removing behaviors that can damage the robot, Gewecke fails to disclose Even though Gewecke teaches removing behaviors that can damage the robot, Gewecke fails to disclose determining a first degree to which a first subsystem included in a plurality of subsystems included in the robot is available when the robot enacts the first performance and removing the operation based on the status. 
However, Mizukami teaches these limitations (See at least Mizukami Paragraph 0247, a malfunction is detected in one of the actuators, which is interpreted as a first degree to which a first subsystem is available; See at least Mizukami Paragraphs 0247-0248, based on the malfunction, the system can prioritize self-preservation operations; See at least Mizukami Paragraphs 0251-0255, instead of rushing to the user, the robot prioritizes self-preservation and moves its head and eyes; Since the robot no longer rushes to the user, that operation has been interpreted as removed); 

	Modified Gewecke fails to disclose determining, based on the first degree, a metric indicating a second degree to which the robot can perform at least one operation that is included in the initial set of operations; 
determining that the metric meets a threshold criterion; 
in response to the metric meeting the threshold criterion, removing the at least one operation. 
However, Konrardy teaches determining, based on the first degree, a metric indicating a second degree to which the robot can perform at least one operation that is included in the initial set of operations (See at least Konrardy Column 36 lines 55- Column 37 line 9, based on a malfunction of a sensor or autonomous feature, which are interpreted as subsystems, the method determines the extent of damage, which is interpreted as a metric indicating a second degree, to determine if the autonomous vehicle, which is interpreted as a robot, can still travel the road, which is interpreted as performing an operation); 
determining that the metric meets a threshold criterion (See at least Konrardy Column 38 lines 20-45, the extent of damage is compared to a predetermined threshold); 
in response to the metric meeting the threshold criterion, removing the at least one operation (See at least Konrardy Column 37 lines 4-9 and Column 38 lines 20-45, the threshold indicates an acceptable level of operating and the extent of damage is used to determine if the autonomous vehicle . 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gewecke with Konrardy to determine if a metric indicating a second degree meets a threshold, and removing the operation when the threshold is met. If a subsystem is malfunctioning, the method can evaluate the extent of damage to determine if the robot can still perform operations (See at least Konrardy Column 36 lines 55- Column 37 line 9). Doing this would increase the efficiency and safety of the method because the robot can still perform operations even if a subsystem is malfunctioning but not to the extent where the robot must stop performing operations (See at least Konrardy Column 37 lines 4-21), and the robot can be prevented from continuing operations if the extent of damage meets a threshold (See at least Konrardy Column 37 lines 4-9 and Column 38 lines 20-45). 

Regarding Claim 19, Gewecke discloses removing the at least one operation from the initial set of operations comprises: 
…removing the first operation from the initial set of operations to generate the remaining set of available operations (See at least Gewecke Paragraph 0094, behaviors are eliminated from the library of social behaviors; the behaviors that are not eliminated from the social behaviors are interpreted as the remaining set of available operations).
Gewecke fails to disclose determining, based on at least one of the first degree or the metric, that a first subsystem included in the plurality of subsystems has failed; 
determining, based on a first set of dependencies, that a first operation included in the initial set of operations depends on the first subsystem.
determining, based on at least one of the first degree or the metric, that a first subsystem included in the plurality of subsystems has failed (See at least Mizukami Paragraph 0247, a malfunction, which is interpreted as a first degree, is detected in one of the actuators which are interpreted as subsystems; See at least Mizukami Paragraph 0335, the malfunction is logged in an action failure log since the component does not operate as controlled); 
determining, based on a first set of dependencies, that a first operation included in the initial set of operations depends on the first subsystem (See at least Mizukami Paragraph 0262, an action plan for the dog to run to the user when being called is interpreted as the first operation in the initial set of operations; See at least Mizukami Paragraph 0107, the actuator drives the movable arms).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gewecke with Mizukami to have the status indicate a failure in the subsystem, and to determine that an operation depends on the first subsystem. Certain operations require certain subsystems. A failure in the subsystem can cause the subsystem to not operate as controlled (See at least Mizukami Paragraph 0335). If a subsystem has failed, operating that subsystem may cause deterioration (See at least Mizukami Paragraph 0247). By identifying the failure of the subsystem, the robot can increase its operability and safety by removing the operation associated with the failed subsystem and only operating subsystems that operate as controlled.

Regarding Claim 20, Gewecke discloses establishing communications with a first interactive element (See at least Gewecke Paragraph 0014 and 0018, the robot and a person communicate with each other); 
determining a set of interactions between the robot and the first interactive element based on the communications with the first interactive element (See at least Gewecke Paragraph 0014, the robot determines how to interact with the person based on their personality; See at least Gewecke Paragraph 0018, the robot generates a profile with the people it interacts with); and 
executing a first interaction included in the set of interactions with the first interactive element (See at least Gewecke Paragraph 0014, the robot communicates in a manner that is associated with the person’s personality), wherein the first interaction includes at least one operation included in the remaining set of available operations (See at least Gewecke Paragraph 0094, behaviors are eliminated from the library of social behaviors; the behaviors that are not eliminated from the social behaviors are interpreted as the remaining set of available operations; See at least Gewecke Paragraph 0014, since the robot is communicating with the person, that operation has not been eliminated).

Claims 8 and 11-15 are rejected under 35 U.S.C. 103 as being unpatentable over Gewecke in view of Mizukami and Konrardy and in further view of Oohashi (US 20050151842 A1) (Hereinafter referred to as Oohashi).

Regarding Claim 8, modified Gewecke fails to explicitly disclose identifying the first interactive element comprises receiving a handshake signal from the first interactive element that is transmitted when the first interactive element detects the robot.
However, Oohashi teaches a robot receiving a handshake signal from a motion controller when a visitor is detected (See at least Oohashi Paragraph 0012 the motion controller transmits a handshake signal to the robot when the visitor is detected). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gewecke with the teachings disclosed in Oohashi to have the first interactive element transmit the handshake signal to the robot when the robot is detected. One would be motivated to have the interactive element transmit the handshake signal to the robot since the interactive element is the one the robot is shaking hands with. The signal should be transmitted when the robot is detected because in order to perform a handshake, the two parties must be close to each other (See at least Oohashi Paragraphs 0124, 0128, and 0130). One would be motivated to modify 

Regarding Claim 11, modified Gewecke fails to explicitly disclose identifying the first interactive element comprises receiving a handshake signal from the first interactive element that is transmitted in response to a navigation signal transmitted by the robot system.
However, Oohashi teaches a robot receiving a handshake signal from a motion controller when the robot arrives at a target position (See at least Oohashi Paragraphs 0128-0132 and Figure 4, the motion controller transmits a handshake signal to the robot when the robot arrives at a target position that is near the visitor; the support unit sending the directive commands (S411) to shake hands in response to the robot moving to the target position (S410) is interpreted as transmitting a handshake signal in response to a navigation signal). 
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gewecke with the teachings disclosed in Oohashi to have the first interactive element transmit the handshake signal to the robot in response to a navigation signal. One would be motivated to have the interactive element transmit the handshake signal to the robot since the interactive element is the one the robot is shaking hands with. The signal should be transmitted in response to a navigation signal because in order to perform a handshake, the two parties must be close to each other (See at least Oohashi Paragraphs 0124, 0128, and 0130). The robot needs to move to a target position which is close to the interactive element in order to perform the handshake (See at least Oohashi Paragraphs 0128-0132). One would be motivated to modify the robot in Gewecke to perform a handshake because allowing the robot to shake hands would make the robot feel more realistic and behave more like a real person.  This would enhance the imitation done by the robot. 

Regarding Claim 12, modified Gewecke fails to explicitly disclose the step of establishing communication with the first interactive element comprises transmitting an acknowledgement signal to the first interactive element in response to a handshake signal received from the first interactive element.
However, Oohashi teaches the robot transmitting an acknowledgement signal when a directive is given to greet a visitor (See at least Oohashi Paragraphs 0124-0127 and Figure 4 “408”, the robot transmits a reception start signal which indicates the robot has received the directive signal and will begin the handshake process by moving towards the visitor).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gewecke with the teachings disclosed in Oohashi to have the robot transmit an acknowledgement signal when the handshake signal is received from the interactive element.  One would be motivated to have the interactive element transmit the handshake signal to the robot since the interactive element is the one the robot is shaking hands with. One would be motivated to have the robot send an acknowledgement signal to let the interactive element know that the robot has accepted the handshake. Since a handshake requires at least two parties, the robot sending an acknowledgement lets the interactive element know that the robot accepts the handshake, rather than rejecting it. One would be motivated to modify the robot in Gewecke to perform a handshake because allowing the robot to shake hands would make the robot feel more realistic and behave more like a real person.  This would enhance the imitation done by the robot.

Regarding Claim 13, modified Gewecke fails to explicitly disclose the step of determining the set of interactions comprises identifying at least one operation included in the set of available operations for which the first interactive element can perform at least one complementary operation.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gewecke with the teachings disclosed in Oohashi to identify an operation for which the interactive element can perform at least one complimentary operation. Since the robot and interactive element are interacting with one another, one would be motivated to have the robot perform an operation that the interactive element can respond to in order to make the interaction more meaningful. If the robot is interacting with the interactive element, but the interactive element cannot respond to the robot, the interactive element would essentially be watching the robot rather than interacting with it. The robot in Oohashi can interact with visitors in a way that allows the visitors to respond to the interaction. Thus, the interaction seems more natural and real, since the visitors can respond to the robot’s actions rather than just watch the robot perform operations. 

Regarding Claim 14, Gewecke fails to disclose wherein the at least one operation is identified based on an amount of available resources associated with the robot system or the first interactive element.
However, Mizukami teaches this limitation (See at least Mizukami Paragraphs 0247-0248 and 0251-0255, instead of rushing to the user, the robot prioritizes self-preservation and prevents careless operation of the actuator and moves its head and eyes instead, this is done because the actuator has malfunctioned, which makes it an unavailable resource for the robot to use).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in Gewecke with the teachings disclosed in Mizukami to have the 

Regarding Claim 15, modified Gewecke fails to explicitly disclose the step of executing the first interaction with the first interactive element comprises performing at least one operation included in the remaining set of available operations that causes the first interactive element to perform a responsive corresponding operation.
However, Oohashi teaches this limitation (See at least Oohashi Paragraph 0132, the robot offering a handshake and asking a question to the interactive element/visitor is interpreted as an operation for which the interactive element/visitor can perform a responsive corresponding operation such as accepting the handshake or answering the question).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gewecke with the teachings disclosed in Oohashi to identify an operation for which the interactive element can perform at least one responsive corresponding operation. Since the robot and interactive element are interacting with one another, one would be motivated to have the robot perform an operation that the interactive element can respond to so as to make the interaction more meaningful. If the robot is interacting with the interactive element, but the interactive element cannot respond to the robot, the interactive element would essentially be watching the robot rather than interacting with it. The robot in Oohashi can interact with visitors in a way that . 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Gewecke in view of Mizukami and Konrardy and in further view of Maisonnier et al (US 20170125008 A1) (Hereinafter referred to as Maisonnier).

Regarding Claim 17, Gewecke discloses …determining that a priority level associated with a second interaction included in the set of interactions exceeds a priority level associated with the first interaction (See at least Gewecke Paragraph 0059, certain behaviors have a higher priority than others, which leads to the robot performing those behaviors over the ones with a lower priority during an interaction).
Even though Gewecke teaches determining priorities for a set of interactions, modified Gewecke fails to explicitly disclose terminating execution of the first interaction based on the priority of another interaction exceeding the priority of the first interaction. 
However, Maisonnier teaches interrupting an interaction between a robot and a user based on a priority of the robot to handle its own issues exceeding the priority of the dialog mode (See at least Maisonnier Paragraph 0084).
 It would have been obvious to one of ordinary skill in the art before the effective filing date to modify the teachings disclosed in modified Gewecke with the teachings disclosed in Maisonnier to terminate the first interaction based on the priority of a second interaction exceeding the priority of the first interaction. The priorities of a robot can be adjusted based on the robot’s own issues and tasks (See at least Maisonnier Paragraph 0084). If the robot is in danger, safeguarding the robot would be 

Response to Arguments
Applicant’s arguments with respect to claims 1, 11, and 20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Examiner acknowledges applicant has amended the claims to overcome the 103 rejections previously set forth. However, the claims are now rejected using the prior arts of Gewecke in view of Mizukami and Konrardy. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ESVINDER SINGH whose telephone number is (571)272-7875. The examiner can normally be reached Monday-Friday: 9 am-5 pm est.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/E.S./               Examiner, Art Unit 3664                                                                                                                                                                                         /ABBY Y LIN/Supervisory Patent Examiner, Art Unit 3664